Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations a system for measuring density of an aircraft fuel wherein the system comprising a zero-flow centrifugal pump including an impeller configured to pump the aircraft fuel; the zero-flow centrifugal pump having a fuel inlet port for providing fluid communication across a pump casing of the zero-flow centrifugal pump but no fuel outlet port; during operation, the zero-flow centrifugal pump circulates the aircraft fuel in a purely circumferential manner about an impeller axis; a speed sensing arrangement configured to determine a rotational frequency of the impeller while the zero-flow centrifugal pump is pumping the aircraft fuel; a pressure sensing arrangement configured to measure pressure at two points within the zero-flow centrifugal pump or a differential pressure between the two points while the zero-flow centrifugal pump is pumping the aircraft fuel; a processor configured to calculate a density of the aircraft fuel based on the rotational frequency determined by the speed sensing arrangement and either the two measured pressures or the measured differential pressure determined by the pressure sensing arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861